Citation Nr: 0702676	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-38 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for inner ear disability.

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In October 2006, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

The Board notes that entitlement to service connection for 
bilateral hearing loss disability was granted in a June 2006 
rating decision.  Therefore, that issue is not currently 
before the Board.


FINDINGS OF FACT

1.  The veteran does not have an inner ear disability.  

2.  Vertigo is not etiologically related to the veteran's 
active military service.


CONCLUSIONS OF LAW

1.  Inner ear disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  Vertigo was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claims.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in February 2003, February 2006 and September 2006, and 
the statement of the case.  The February 2006 letter 
specifically informed the appellant that he should submit any 
pertinent evidence in his possession.  The September 2006 
letter provided notice concerning the initial disability 
rating and effective date elements of the claims.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  He also testified at a Board hearing at which 
time the undersigned described additional evidence that the 
veteran could submit to bolster his claims and then decided 
to hold the record open for sixty days in order for the 
veteran to submit such evidence.  No such evidence was 
submitted.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained in 
order to substantiate the claims.  The Board is also unaware 
of any such outstanding evidence.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulation.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of the claims.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Service medical records show that in connection with his 
separation examination, the veteran reported a history of 
frequent or severe headaches and dizziness.  These were noted 
to have occurred occasionally since 1962.  The last episode 
in 1969 was related to lack of sleep and poor dietary habits.  
It was also noted that there were no complications and no 
sequelae.  The separation examination disclosed impaired 
hearing but was otherwise negative for any pertinent 
abnormality.  

A December 1999 medical record from a private 
neuroradiologist notes that the veteran had left sphenoid 
sinus chronic sinus inflammatory disease seen as 
mucoperiosteal thickening, prominence of the right 
infundibulum, and posterior communicating artery questionable 
for an aneurysm.  It was noted that any subtle aneurysm the 
veteran had was probably too small to have any clinical 
symptoms.  There was no evidence of acoustic neuroma.  

A May 2001 private medical record notes that the veteran was 
seen for dizziness, lightheadedness, and nausea.  Exam was 
unremarkable.  The assessment was allergies, benign 
paroxysmal vertigo, and hypertension.  

A February 2003 private medical record notes diagnoses of 
hypertension, cardiovascular disease, vertigo, depression, 
back problems, and colon polyps.

In the April 2006 VA exam report, the examiner opined that 
noise exposure is not a viable etiology for vertigo.

A May 2006 VA examination report notes that the veteran gets 
dizzy about once a week; the dizziness lasts about five to 
ten minutes.  On examination, both ears had normal auricles, 
ear canals, and tympanum.  Both tympanic membranes were 
intact and normal in appearance.  There was no evidence of 
any mastoid disease in either ear.  All cranial nerves were 
intact.  The examiner opined that the veteran's dizziness is 
not related to his ears.  It was noted that the veteran has 
had high blood pressure, for which he is taking medication.  
The examiner opined that the high blood pressure medication 
might be the cause of the dizziness.  The examiner also 
opined that the dizziness is not related to the veteran's 
military service.

In October 2006 the veteran testified at a hearing before the 
undersigned, where he stated that he was first diagnosed with 
an inner ear disability in 1999.  He stated that after an 
episode of dizziness in 1999, he was diagnosed with an 
aneurysm on the right carotid artery.  The aneurysm was not 
believed to be the cause of the dizziness, so he went to see 
an ear, nose and throat (ENT) specialist, who diagnosed an 
inner ear disability and hearing loss, both due to in-service 
noise exposure.  The veteran further testified that he 
experienced dizziness during active duty.  The veteran stated 
that he would submit a nexus opinion from his ENT physician.  
As noted above, he did not.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

I.  Inner Ear Disability

The veteran contends that he is entitled to service 
connection for an inner ear disability because it was 
incurred during active service.  

The Board notes that the medical evidence indicates that the 
veteran does not currently have any inner ear disability 
whatsoever.  The May 2006 VA examination revealed normal 
findings with respect to the inner ears.  There is no 
contrary medical evidence of record.  Accordingly, service 
connection is not in order for this claimed disability.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  

II.  Vertigo

The veteran contends that he is entitled to service 
connection for vertigo because it was incurred during active 
service.

Although the report of the service separation examination 
notes that the veteran reported a history of bouts of 
dizziness, there were no residual effects from these 
episodes, and they were attributed to lack of sleep and poor 
eating habits.  No pertinent abnormality was found on the 
separation examination.  There is no evidence of ongoing 
treatment for dizziness after service or until many years 
thereafter.  There are private treatment records noting 
diagnoses of vertigo; however, the May 2006 VA examiner 
opined that the veteran's vertigo is not related to his ears, 
or to his military service.  There is no contrary medical 
opinion of record.  

In essence, the evidence of a nexus between the veteran's 
vertigo and his military service is limited to the veteran's 
own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for vertigo.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is also 
inapplicable to this claim.  



ORDER

Entitlement to service connection for inner ear disability is 
denied.

Entitlement to service connection for vertigo is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


